Citation Nr: 0610314	
Decision Date: 04/10/06    Archive Date: 04/26/06

DOCKET NO.  02-06 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than January 22, 
2001, for the award of service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1989 to March 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), that granted 
service connection and awarded a 10 percent disability rating 
for a left knee disability.  The veteran disagreed with the 
effective date of service connection, and this appeal ensued.  
In January 2006, the veteran did not appear for the hearing 
before the Board she had requested.


FINDING OF FACT

The veteran's initial claim for service connection for a left 
knee disability was filed at the RO on January 22, 2001, more 
than one year after her separation from active service.  
There is no informal or formal claim, or written intent to 
file a claim for service connection for a left knee 
disability prior to January 22, 2001.


CONCLUSION OF LAW

The criteria for an effective date prior to January 22, 2001, 
for the award of service connection for a left knee 
disability, have not been met.  38 U.S.C.A. § 5110 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier Effective Date

The effective date for the grant of service connection based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110(b)(1) (West 2002); 
38 C.F.R. § 3.400(b) (2005).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2005).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155 (2005).  Norris v. West, 12 Vet. 
App. 413, 421 (1999).

The veteran filed her claim for service connection for a left 
knee disability on January 22, 2001, more than one year after 
her separation from active service in March 1991.  Where a 
claim has been filed more than one year after the date of 
separation from service, the effective date of service 
connection is the date of the receipt of the claim, or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b).  Here, the veteran's records demonstrate that she 
had a left knee disability as early as 1992; thus, the later 
date is the date the claim was received.  It is significant 
that while the disability in this case may have existed for 
many years, a claim must be filed in order for any type of 
benefit to be paid.  Jones v. West, 136 F.3d 1296, 1299 (Fed. 
Cir. 1998).

The veteran submitted a statement in February 1995 wherein 
she stated that she had undergone left knee surgery and 
developed a left knee disability.  She indicated that she had 
to go to physical therapy because of that disability.  
However, that statement did not specifically claim any 
benefit, request a determination of entitlement from VA, or 
evidence any belief in entitlement to a benefit from VA.  The 
RO sent her a letter in February 1995 asking that she clarify 
what benefit she was claiming.  She was informed that if she 
did not respond by April 28, 1995, that it would be assumed 
that she did not intend to file a claim.  No response was 
received.

With regard to whether an informal or formal claim, or 
written intent to file a claim for service connection for a 
left knee disability, was filed prior to January 22, 2001, 
the Board finds no evidence of there being such a claim.  The 
veteran contends that the correspondence received by the RO 
in February 1995 should be construed as an earlier claim.  To 
this end, she points to a copy of a statement with a date 
listed in March 1995, which she alleges was submitted as an 
affirmative response to the February 1995 letter from the RO 
inquiring as to whether her February 1995 correspondence 
should be construed as a claim for service connection for a 
left knee disability.  The March 1995 letter, however, was 
never received by VA (until its submission in August 2001) 
and therefore cannot be construed as an earlier claim.  Had 
the RO received the March 1995 correspondence, it would have 
been filed in the veteran's claims folder and appropriate 
action would have been undertaken at that time.  There is no 
evidence in this case to rebut this presumption of 
regularity.  Ashley v. Derwinksi, 2 Vet. App. 62, 64 (1992) 
(the "presumption of regularity" applies to the official 
acts of public officers, and in the absence of clear evidence 
to the contrary, it must be presumed that they have properly 
discharged their official duties); see also Mindenhall v. 
Brown, 7 Vet. App. 271 (1994).  

In addition, the Board finds that the failure to respond to 
the February 1995 letter from the RO would amount to the 
abandonment of any intent to file a claim for service 
connection.  38 C.F.R. § 3.158 (2005).  The Board finds it 
significant that the veteran did not raise the issue again 
for nearly six years.

In this case, the only cognizable date that could serve as a 
basis for the award of service connection is the date of 
receipt of the veteran's claim on January 22, 2001.  There is 
no legal entitlement to an earlier effective date.  The Board 
finds that the preponderance of the evidence is against the 
claim for an earlier effective date and that claim must be 
denied.

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent a rating decision in June 2001; and a 
statement of the case in March 2002.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decision.  Additionally, in correspondence 
dated in May, July, and August 2003, the veteran was again 
notified of the particular legal requirements applicable to 
claims for service connection, albeit with respect to claims 
for service connection unrelated to the claim currently on 
appeal.  The Board finds that VA notified the veteran as to 
its duty to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the form, timing 
or content of the notice to the appellant is harmless because 
of the thorough and informative notice provided and because 
the appellant had a meaningful opportunity to participate 
effectively in the processing of the claim.  There has been 
no prejudice to the appellant, and any defect in timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); see also Dingess v. Nicholson, No. 01-1917, __  Vet. 
App. __ , 2006 WL 519755 (Vet. App. Mar. 3, 2006).  Thus, VA 
has satisfied its duty to notify the appellant.

Also, VA has obtained all relevant, identified, and available 
evidence, and VA has notified the veteran of any evidence 
that could not be obtained.  The appellant has not referred 
to any additional, unobtained, relevant evidence.  VA has 
also obtained 

a medical examination.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

The claim for an effective date earlier than January 22, 
2001, for the award of service connection for a left knee 
disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


